 In the Matter of HArrIESBUROLUMBERANDSUPPLY COMPANYandINTERNATIONAL WOODWORKERS OF AMERICA, CIOCase No. 15-CA-70.-Decided May 12,1949DECISIONANDORDEROn March 3, 1949, Trial Examiner C. W. Whittemore issued his,Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached thereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-member panel [ChairmanHerzog and Members Reynolds and Gray].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief filed by the Respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.We have again carefully considered the Respondent's contentionand argument in its brief that the Board lacks jurisdiction over itsoperations.We see no reason to depart from our original finding thatRespondent's operations affect interstate commerce Y' The fact thatthere may be no labor dispute presently in existence between Respond-ent and its employees neither deprives the Board of its jurisdiction inthis proceeding, nor prevents it from finding that Respondent isengaging in an unfair labor practice by refusing to bargain withInternational Woodworkers of America, CIO.1Case No. 15-R-2176, decided July 1, 1948. See NL. R. B. V. Robert S Green, Inc,125 F. (2d) 485 (C. A. 4) ;N. L. R. B. V. Suburban Lumbo-Co., 121 F. (2d) 829 (C. C.A. 3), cert. den 314 U. S 693.83 N. L. R. B., No. 80.501844340-50-vol 83-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRe] ations Board hereby orders that the Respondent, Hattiesburg Bum-ber and Supply (company, Hattiesburg, Mississippi,,and its officers,agents, successor`s, and assigns, shall:1.Cease and desist from :.-'(a)Refusing to recognize and bargain collectively with Interna-tionalWoodworkers of America, `CIO; as'- the exclusive representativeof all its production and maintenance employees, including yard andplaner mill employees, retail delivery employees, and firemen, butexcluding all office and clerical employees, watchmen, and supervisorsas defined by the Act;(b) In any other manner interfering with the efforts of Interna-tional.Woodworkers of America, CIO, to negotiate for or representthe employees in the aforesaid unit as their exclusive bargaining agent.2.Take the following affirmative action which the Board finds will.effectuate the policies of the Act:(a)Upon request, bargain collectively with International Wood-,workers of America, CIO, as the exclusive bargaining representativeof all the employees in the aforesaid unit, with respect to grievances,labor disputes, wages, rates of pay, hours of employment, or otherterms or conditions of employment, and, if an understanding is reached,embody it in a signed agreement;(b)Post at its Hattiesburg, Mississippi, plant, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 2Copiesof said notice, to be furnished by the Regional Director of the FifteenthRegion, shall, after being duly executed by the Respondent's repre-sentative, be posted by the Respondent . immediately- upon receiptthereof, and be maintained by it for a period of at least sixty (60)consecutive days thereafter, in conspicuous places, including all places.where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that such notices are not altered, defaced, orcovered by any other material;(c)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, what steps have been taken to complyherewith.' Said notice,however,shall be, and it hereby is, amendedby strikingfrom line 3 thereofthe words"The Recommendations of a Trial Examiner"and substituting in lieu thereofthe words "A Decision and Order."In the eventthat thisorder is enforced by a decree ofa United StatesCourt ofAppeals, there shall be inserted before thewords, "A DECISIONAND ORDER," the words,"A DECREE OF THE UNITED STATES COURT OF APPEALSENFORCING." "IBATTIESBURG LUMBER AND SUPPLY COMPANY -503INTERMEDIATE REPORTMr: Andrew P. Carter,for the General Counsel.Mr. M. M. Roberts,of Hattiesburg,Miss.,for the Respondent.STATEMENT OF THE CASEUpon a charge filed October 4. 1948, by International Woodworkers of America,CIO, herein called the Union, the General Counsel of the National Labor RelationsBoard,' by the Regional Director for the Fifteenth Region (New Orleans, La.)issued his complaint dated January 17, 1949, against Hattiesburg Lumber andSupply Company, Hattiesburg, Miss., herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5)' and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, as amended, herein called the Act.Copies of the complaint, accompanied by notice of hearing and the charge wereduly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent: (1) on or about September 17, 1948, refused and since thenhas continued to refuse to bargain collectively, upon request, with the Union asthe-exclusive representative of its employees in an appropriate unit, althoughthe Board certified the Union on or about September 3, 1948; and (2) by suchconduct has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.On January 26, 1949, the Respondent filed its answer in which it denied thecommission of unfair labor practices, and affirmatively alleged that the Boardlacked jurisdiction on several grounds, including: (1) that the Respondent isnot engaged in commerce within the meaning of the Act ; and (2) that theRespondent under Board procedure is denied the right of trial by jury, as guaran-teed by the Fourteenth Amendment to the Constitution of the United States.Pursuant to notice a hearing was held at Hattiesburg, Miss., on February 5,1949, before the undersigned, a trial examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented at thehearing, participated therein, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the opening of the hearing the Trial Examiner overruled an objection by theRespondent to proceeding with the hearing; said objection being grounded uponvarious claims, including the contentions that the Board and the Act violatedseveral articles and sections of the Constitution, and deprived the State ofMississippi of "the rights of its citizenship to local self-government."At theconclusion of the hearing ruling was reserved upon the Respondent's motionto dismiss the complaint; said motion being based upon similar grounds to those1The General Counsel and his representative at the hearing are herein called the GeneralCounsel and the National Labor Relations Board is called the Board.2The complaint actually alleges violations of Section 8 (1) and (5). It is apparentthat "(a)" was inadvertently omitted, since the first paragraph of the complaint refersgenerally to the amended Act. In any event, the unfair labor practices alleged occurredin September 1948, after the amended Act became effective, and Sections 8 (1) and (5)of the original Act were reinstated as Sections 8 (a) (1) and (5) of the amended Act.Neither in its answer nor its brief does the Respondent raiaa any question as to what, atmost, was a typographical error in the complaint.it 504.DECISIONS OF NATIONAL LABOR RELATIONS- BOARDurged in support of its objection to 'the proceeding.The motion is herebydenied'The parties waived oral argument.A brief has been received from theRespondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHattiesburg Lumber and Supply Company is a partnership located at Hatties-burg, Mississippi, where it is engaged in the wholesale and retail and distributionof lumber and building materials.During 1948 the Respondent purchased lumber and other building materialsvalued at about $375,000, of which approximately 25 percent came from pointsoutside the State of Mississippi ; during the same period it sold and shippedlumber and other building materials valued at about $785,000, of which approxi-mately 23 percent was shipped to points outside the State of Mississippi.On July 1, 1948, the Board found, contrary to the Respondent's contention,that it was engaged in commerce within the meaning of the Act, apparently ba§ingthis finding upon the fact "that approximately 28 percent of its purchases, andapproximately 17 percent of its sales, are made out of state." °There is no evidence of any material change in the nature of the Respondent'sbusiness since the Board's finding, above noted. It is therefore found, contraryto the Respondent's contention, that it is engaged in commerce within the meaningof the Act.IL THE ORGANIZATION INVOLVEDInternational Woodworkers of America, CIO, is a labor organization admittingto membership employees of the Respondent.III.THEUNFAIR LABORPRACTICESA. The refusal to bargain1.The appropriate unitThe complaint alleges and the Board found, in Case No. 15-11r2176, decidedJuly 1, 1948, that the following employees of the Respondent constitute a unitappropriate for purposes of collective bargaining within the meaning of Section9 (b) of the Act :All production and maintenance employees, including yard and planer millemployees, retail delivery employees, and firemen, but excluding all officeand clerical employees, watchmen, and supervisors as defined by the Act.No evidence was offered at the hearing in these proceedings, by the Respondent,relating to the appropriate unit. It is therefore concluded and found that theabove-described unit is appropriate within the meaning of Section 9 (b) of theAct.3 The Trial Examiner considers it not to be within his province to pass upon Constitutionpoints raised by the Respondent.Most, if not all,have previously been determined by.various Courts to be without merit.4 15-R-2176. HATTIESBURG LUMBER AND SUPPLY COMPANY2.Majority representation505,following a Board election conducted on August 24,1948, the Board certified the Union as the exclusive representative of all theemployeesin theabove-described unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment and other conditions ofemploymentNo evidence was offeredby theRespondent at the hearing to showthat the Board's certification is invalid or that since the certification there hasbeen any change in the desires of the employees as to their bargainingrepresentative.The Trial Examiner therefore concludes and finds thaton September3, 1948,and at all times since then the Union was, and now is, the exclusive representa-tive ofall employees in the appropriate unit for the purposes of collective bar-gainingwithin themeaning of Section 9 (a) of the Act.3.The refusal to bargainOn September 16, 1948, a union representative sent a letter to the Respondent,asking for a meetingas soon asconvenient for the.purpose ofnegotiating a laboragreement.On September 17, 1948, counsel for the Respondent replied to theabove request stating that "we do not plan to negotiate with you oryour organiza-tion" and adding for the "information" of the union representative, that theRespondent did not believe that the Board had jurisdictionin the matter.The Trial Examiner concludes and finds thaton September17, 1948, theRespondent refused, and at all times since thenhas continued to refuse, tobargain collectively with the Union as the exclusive representativeof its em-ployeesin anappropriate unit and has thereby interfered with, restrained, andcoerced its employees in the exercise ofrights guaranteed in Section 7 of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of the Respondent set forth in SectionIII, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong several States and tend to lead to,labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondenthas engaged in and is engaging in certainunfair labor practices,itwill be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the.policies of the Act.It has been found that the Respondent has refused to bargain collectively uponrequest with the Union as the exclusive representative of Its employees in anappropriate unit. It will be recommended that the Respondent, upon request,bargain collectively with the Union.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labororganization withinthe meaning of Section 2 (5) of the Act. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All productionand maintenanceemployees,including yard and planer millemployees, retail delivery employees,and firemen,but excludingall office and.clerical employees,watchmen,and supervisors as definedin the Act,constitute aunit appropriate, for the.purposes of collectivebargaining,within themeaning ofSection 9 (b) of the Act.3. InternationalWoodworkers of America, CIO, was onSeptember 3, 1948,and at alltimes thereafterhas been, the exclusive representative of all of the: employeesin the aboveappropriateunit for thepurposesof collectivebargaining:within the meaning; of Section 9 (a) of the Act.4.By refusing on September 17, 1948, andat all timesthereafter,to bargaincollectively with International Woodworkers of America, CIO, as the exclusiverepresentative of all of itsemployees in said appropriateunit, theRespondenthas engaged in and is engaging in unfair labor practiceswithin themeaning ofSection 8 (a) (5) of the Act.,5.By interfering with,restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondenthas engaged in andis engaging in unfairlabor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaidunfair laborpracticesare unfair labor practices affectingcommerce, within themeaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the 'basis of the foregoing findings 'of fact and conclusions of law, and+iiponthe entire record in the case, the Trial Examiner' recommends that the-Respondent,. Hattiesburg Lumber and Supply Company, Hattiesburg, Miss., its-officers, agents,successors and assigns,shall:1. -Cease and;desist from :(a)Refusing to bargain collectively with InternationalWoodworkers ofAmerica, CIO, as the exclusive representative of all ' of its employees in theabove-described appropriate unit; ,-(b)' In any other manner interfering with the efforts of International Wood-workers of America, CIO, to negotiate for or to represent the employees in theabove-described appropriate unit, as their exclusive bargaining agent.2.Take the following affirmative action, which the Trial Examiner finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with InternationalWoodworkers ofAmerica, CIO, as the exclusive representative of all of its employees inI the,aforesaid appropriate unit, with respect to grievances, labor disputes, wages,.rates of pay, hours of employment, or other terms or conditions of employment,and, if an understanding is reached,embody it in a signed agreement ;(b) Post at Its Hattiesburg,Miss.,plant, copies of the notice attached heretoand marked "Appendix." -Copies of said notice, to be furnished by the RegionalDirector of the Fifteenth Region, shall, after being duly executed by the Respond-ent's representative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of at least sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insurethat such notices are not altered, defaced, or covered by any other material ;(c)Notify the said Regional Director in writing within twenty (20) days,from the date of the receipt of this Intermediate Report what steps the Respond-ent has taken to comply with the foregoing recommendations. HATTIESBURG' LUMBER AND ' SUPPLY `COMPANY507It is furtherrecommended that unless the Respondent shall, within twenty(20) days from the receipt of this Intermediate, Report notify the Regional.Director for the Fifteenth Region, in writing.that it; will, comply with, the fore-going recommendations, the National Labor RelationsBoard issue an orderrequiring the Respondent to take the action above stated.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the ordertransferringthe case to the Board, pursuant to Section 203.45 of saidRules andRegulations,-filewith the Board, Rochambeau Building, Washington 25,- D. C.,an originaland six copies of a statement in writing setting forth such exceptions ,to, theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections)as he reliesupon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies ofa brief insupport of the Intermediate Report and Recommended Order. Imme-diately upon the filing of such statement of exceptions and/or briefs, the partytiling thesameshall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, andifmimeographed shall be double spaced. Proof of service on the otherpartiesof all papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desire per-mission toargue orally before the Board, request thereformustbe made in writ-ing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions,and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 3rd day of March 1949.C.W. WHITTEMORE,Trial Examiner."APPENDIX"NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with the efforts of INTERNATIONALWOODWORKERS OFAMERICA, CIO, to negotiate for or to represent the employeesin the appropriate unit described below, as their exclusive bargainingagent.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is : 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees, including yard and planermill employees, retail delivery employees, and firemen, but excluding alloffice and clerical employees, watchmen, and supervisors as defined in theAct.HATTIESBURO LUMBER AND SUPPLY, COMPANY,Employer.By ------------------------------------iTDated --------------------(Representatitle)ve)(This notice must remain posted for 60 days from the date hereof, and must not,be altered, defaced, or covered by any other material.I